                           United States District Court
                                     for the
                           Southern District of Florida

Martha Gutierrez, and others,           )
Plaintiffs,                             )
                                        )
v.                                      ) Civil Action No. 19-21098-Civ-Scola
                                        )
Takeda Pharmaceuticals America,         )
Inc., and others, Defendants.

                           Order Striking Complaint
       This matter is before the Court on an independent review of the record.
The Plaintiff filed this case on March 21, 2019, asserting five causes of action
against five defendants based on Plaintiff-decedent Nelson Gutierrez-Orozco’s
alleged use of the drug “Actos.” Each cause of action begins by “repeat[ing],
reiterate[ing] and realleg[ing] each and every allegation of this Complaint
contained in each of the foregoing paragraphs inclusive.” (ECF No. 1 at ¶¶ 61,
66, 70, 81, 91.) The Plaintiff also indiscriminately lumps together all five
defendants and asserts all five claims against all them collectively without any
allegations differentiating the independent actions or liabilities of each.
       “Courts in the Eleventh Circuit have little tolerance for shotgun pleadings.”
Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir. 2018). They
violate Federal Rules of Civil Procedure 8(a)(2) and 10(b), “waste scarce judicial
resources, inexorably broaden the scope of discovery, wreak havoc on appellate
court dockets, and undermine the public’s respect for the courts.” Id. (quotations
and alterations omitted). When presented with a shotgun pleading, a district
court “should strike the pleading and instruct counsel to replead the case—if
counsel could in good faith make the representations required by Fed. R. Civ. P.
11(b).” Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1357-58 (11th Cir. 2018)
(“This is so even when the other party does not move to strike the pleading”).
       One type of shotgun pleading is where “a complaint contain[s] multiple
counts where each count adopts the allegations of all preceding counts, causing
each successive count to carry all that came before and the last count to be a
combination of the entire complaint.” Weiland v. Palm Beach Cty. Sheriff’s Office,
792 F.3d 1313, 1322 (11th Cir. 2015). The Complaint snuggly fits this standard.
(ECF No. 1 at ¶¶ 61, 66, 70, 81, 91.)
        Another form of shotgun pleading is where a plaintiff “assert[s] multiple
claims against multiple defendants without specifying which of the defendants
are responsible for which acts or omissions, or which of the defendants the claim
is brought against.” Id. at 1323. Plaintiff’s collective and indiscriminate pleading
style also satisfies this standard.
       The Complaint is therefore stricken. Jackson, 898 F.3d at 1357-58. In any
amended pleading, the Plaintiff: (1) shall not reincorporate all preceding
allegations into each count; (2) shall not indiscriminately lump all defendants
together as one; and (3) shall specify as to each individual defendant, for each
count asserted against it, the acts taken that support liability as to that
defendant. Failure to comply with any of the above will result in the dismissal of
this case with prejudice. Vibe Micro, 878 F.3d at 1296 (“When a litigant files a
shotgun pleading, is represented by counsel, and fails to request leave to amend,
a district court must sua sponte give him one chance to replead before dismissing
his case with prejudice on non-merits shotgun pleading grounds.”).
       Further, in any amended pleading the Plaintiff shall identify and establish
with supporting factual allegations, the basis for federal jurisdiction in this case.1
       In sum, the Court strikes the Complaint (ECF No. 1) as a shotgun
pleading. Any amended complaint is due by March 28, 2019. If the Plaintiff files
a repleader suffering from the same deficiencies, the Court will dismiss the
complaint with prejudice and without further notice on shotgun pleading
grounds. If the Plaintiff fails to file an amended complaint by that date or fails to
adequately allege the existence of federal jurisdiction, the Court will dismiss the
case without prejudice and without further notice.
      Done and ordered, in chambers, at Miami, Florida on March 22, 2019.




                                              Robert N. Scola, Jr.
                                              United States District Judge




1     The defendant may also find it prudent to amend his form complaint to
allege a basis for asserting personal jurisdiction over foreign defendants in
Florida. (See ECF No. 1 at ¶¶ 8, 11-13.)
